Case 1:18-cv-00084-SPW-TJC Document 56 Filed 06/16/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION F i LE D

JUN 16 2020
MORRIS DUANE BUCKLES, on Ce St Montana
behalf of himself and all others CV 18-84-BLG-SPW Billings
similarly situated,
Plaintiff, ORDER ADOPTING
MAGISTRATE’S FINDINGS
VS. AND RECOMMENDATIONS
HEIDI CROWE, TERRIE STEFALO,
LAURIE MILLS, HARLAN
TROMBLEY, MONTANA STATE
PRISON, MONTANA

DEPARTMENT OF CORRECTIONS,
ANGELA MACIOROSKI, and TOM
GREEN,

Defendants.

 

 

The United States Magistrate Judge filed Findings and Recommendations on
May 27, 2020. (Doc. 50). The Magistrate recommended the Court grant in part
and deny in part the Defendants’ motions to dismiss the amended complaint. (Doc.
50 at 1-2.).

Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written
objections within 14 days of the filing of the Magistrate’s Findings and
Recommendation. No objections were filed. When neither party objects, this

Court reviews the Magistrate’s Findings and Recommendation for clear error.

1
Case 1:18-cv-00084-SPW-TJC Document 56 Filed 06/16/20 Page 2 of 3

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313
(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm
conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d
422, 427 (9th Cir. 2000). After reviewing the Findings and Recommendation, this
Court does not find that the Magistrate committed clear error.
IT IS ORDERED that the proposed Findings and Recommendations entered
by the United States Magistrate Judge (Doc. 50) are ADOPTED IN FULL.
IT IS FURTHER ORDERED:
1. The Defendants’ Motions to Dismiss (Docs. 31, 33) are GRANTED to
the extent that:
(a) all claims for injunctive and declaratory relief are DISMISSED;
(b) all RLUIPA claims are DISMISSED;
(c) Mr. Buckles’s request for class certification is DENIED;
(d) Defendants Montana Department of Corrections and Montana
State Prison are DISMISSED;
(e) the State of Montana is substituted for the individual State
Defendants under Mr. Buckles’ state law claims set forth in Count 4 of the
Amended Complaint.
2. The County Defendants’ Motion to Dismiss (Doc. 33) is DENIED as to

their claim of qualified immunity.
Case 1:18-cv-00084-SPW-TJC Document 56 Filed 06/16/20 Page 3 of 3

3. Mr. Buckles’s Section 1983 claims for violations of the First Amendment
and Equal Protection Clause as alleged in Counts | and 2 of the Amended
Complaint are allowed to proceed against Defendants Crowe, Stefalo, Mills,
Trombley, Macioroski, and Green.

4. Mr. Buckles’s Montana Constitutional Claims as alleged in Count 4 are

allowed to proceed against Defendants State of Montana, Macioroski, and Green.

Yh
DATED this /Z day of June, 2020.

Lava eh te,

 

SUSAN P. WATTERS
United States District Judge
